DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 15/489,840. Claims 10-25 of the subject application are directed to the same invention as the corresponding claims of the copending application, as shown below, with some differences in some claim limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim
15/090,634
Claim
15/489,840
10
A computer program product for analyzing change stream data, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising: 

program instructions to identify a list of changes in a replication stream; 


program instructions to determine whether one or more changes in the list of changes matches a criteria for a hint by determining a repeatable access pattern, stored as a trigger for the hint, occurred for the one or more changes in the list of changes, wherein the repeatable access pattern includes a fixed set of update , insert, and delete operations applied to a fixed set of tables;

program instructions to, responsive to a determination that the repeatable access pattern occurred for the one or more changes in the list of changes, insert the hint into the list of changes prior to a first change of the one or more changes that triggers a match in criteria wherein inserting the hint into the list of changes includes determining the hint, wherein the hint reduces the amount of lag time, includes a relative table load, and ties one or more tables to one or more apply threads, wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads;

program instructions to determine whether one or more changes on a second 
program instructions to, responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, insert the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database.

A method for analyzing change stream data, the method comprising: 











identifying, by one or more computer processors, a list of changes in a replication stream; 



determining, by one or more computer processors, if one or more changes in the list of changes matches a criteria for a hint by determining a repeatable access pattern, stored as a trigger for the hint, occurred for the one or more changes in the list of changes; 



responsive to a determination that the one or more of the changes in the list of changes matches the criteria for the hint, inserting, by one or more computer processors, the hint into the list of changes prior to a first change of the one or more changes that triggers a match in the criteria wherein inserting the hint into the list of changes includes determining the hint, wherein the hint reduces the amount of lag time, includes a relative table load, and ties one or more tables to one or more apply threads, and wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads;











determining, by one or more processors, whether one or more changes on a second database, 



responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, inserting, by one or more computer processors, the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database, wherein the hint includes an instruction for reducing the amount of changes needed in the second database to match changes made to the first database.

The computer program product of claim 10, wherein program instructions to identify a list of changes in a replication stream comprises program instructions to: identify a list of changes occurring on a first database, wherein the list of changes in the first database are sent to a second database.
2
The method of claim 1, wherein identifying, by one or more computer processors, a list of changes in a replication stream comprises: identifying, by one or more computer processors, a list of changes occurring on a first database, wherein the list of changes in the first database are sent to a second database.
12
The computer program product of claim 10, wherein program instructions to determine if one or more changes in the list of 

The method of claim 1, wherein determining, by one or more computer processors, if one or more changes in the list of changes matches a criteria for a hint 


The computer program product of claim 10, wherein criteria for a hint comprises one or more specific changes in the list of changes that occur in a specific sequence.
4
The method of claim 1, wherein criteria for a hint comprises one or more specific changes in the list of changes that occur in a specific sequence.
14
The computer program product of claim 11, wherein a hint comprises an instruction for reducing the amount of changes needed in a second database to match changes made to a first database.
5
The method of claim 2, wherein a hint comprises an instruction for reducing the amount of changes needed in a second database to match changes made to a first database.
15
The computer program product of claim 12, wherein program instructions to identify criteria of one or more preset hints comprises program instructions to: identify a pattern of changes in the identified list of changes; and determine if the pattern of changes matches the criteria for one or more preset hints.
6
The method of claim 3, wherein identifying, by one or more computer processors, criteria of one or more preset hints comprises: identifying, by one or more computer processors, a pattern of changes in the identified list of changes; and determining, by one or more computer processors, if the pattern of changes matches the criteria for one or more preset hints.
16
The computer program product of claim 10, wherein a list of changes in a replication stream further comprises program instructions to: identify a first sequence of changes in the list of changes; 

The method of claim 1, wherein a list of changes in a replication stream further comprises: identifying, by one or more computer processors, a first sequence of changes in the list of changes; determining, by one or more computer processors, if a total number of changes in the sequence 

The computer program product of claim 16, wherein, the created hint comprises a new sequence of changes and a criteria for the created new hint is the first sequence of changes in the list of changes.
8
The method of claim 7, wherein, the created hint comprises a new sequence of changes and a criteria for the created new hint is the first sequence of changes in the list of changes.
18
A computer system for analyzing change stream data, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to identify a list of changes in a replication stream; 


program instructions to determine whether one or more changes in the list of changes matches a criteria for a hint by determining a repeatable access pattern, stored as a trigger for the hint, occurred for the one or more changes in the list of 

program instructions to, responsive to a determination that the repeatable access pattern occurred for the one or more changes in the list of changes, insert the hint into the list of changes prior to a first change of the one or more changes that triggers a match in criteria wherein inserting the hint into the list of changes includes determining the hint, wherein the hint reduces the amount of lag time, includes a relative table load, and ties one or more tables to one or more apply threads, wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads;

program instructions to determine whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database; and 


A method for analyzing change stream data, the method comprising: 













identifying, by one or more computer processors, a list of changes in a replication stream; 

determining, by one or more computer processors, if one or more changes in the list of changes matches a criteria for a hint by determining a repeatable access pattern, stored as a trigger for the hint, occurred for the one or more changes in the list of changes wherein the repeatable access 
 



in response to determining that one or more of the changes in the list of changes matches the criteria for the hint, inserting, by one or more computer processors, the hint into the list of changes prior to a first change of the one or more changes that triggers a match in the criteria 





wherein inserting the hint into the list of changes includes determining the hint, wherein the hint reduces the amount of lag time, includes a relative table load, and ties one or more tables to one or more apply threads, and wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads;
determining, by one or more processors, whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database; and 
responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as 

The computer system of claim 18, wherein program instructions to identify a list of changes in a replication stream comprises program instructions to: identify a list of changes occurring on a first database, wherein the list of changes in the first database are sent to a second database.
2
The method of claim 1, wherein identifying, by one or more computer processors, a list of changes in a replication stream comprises: identifying, by one or more computer processors, a list of changes occurring on a first database, wherein the list of changes in the first database are sent to a second database.
20
The computer system of claim 18, wherein program instructions to determine if one or more changes in the list of changes matches a criteria for a hint comprises program instructions to: identify criteria of one or more preset hints; review the list of changes in a replication stream; and determine if the identified criteria of the one or more preset hints matches the reviewed list of changes in a replication stream.
3
The method of claim 1, wherein determining, by one or more computer processors, if one or more changes in the list of changes matches a criteria for a hint comprises: identifying, by one or more computer processors, criteria of one or more preset hints; reviewing, by one or more computer processors, the list of changes in a replication stream; and determining, by one or more computer processors, if the identified criteria of the one or more preset hints matches the reviewed list of changes in a replication stream. 


The computer system of claim 18, wherein criteria for a hint comprises one or more specific changes in the list of changes that occur in a specific sequence.
4
The method of claim 1, wherein criteria for a hint comprises one or more specific changes in the list of changes that occur in a specific sequence.
22
The computer system of claim 19, wherein a hint comprises an instruction for reducing the amount of changes needed in a second database to match changes made to a first database.
5
The method of claim 2, wherein a hint comprises an instruction for reducing the amount of changes needed in a second database to match changes made to a first database.
23
The computer system of claim 20, wherein program instructions to identify criteria of one or more preset hints comprises program instructions to: identify a pattern of changes in the identified list of changes; and determine if the pattern of changes matches the criteria for one or more preset hints.
6
The method of claim 3, wherein identifying, by one or more computer processors, criteria of one or more preset hints comprises: identifying, by one or more computer processors, a pattern of changes in the identified list of changes; and determining, by one or more computer processors, if the pattern of changes matches the criteria for one or more preset hints.
24
The computer system of claim 18, wherein a list of changes in a replication stream further comprises program instructions to: identify a first sequence of changes in the list of changes; determine if the total number of changes in the sequence of changes in the list of changes could be reduced in a new sequence of changes by fewer than the total number of changes to result in the same outcome of changes; and create a new hint that matches the new sequence of changes.
7
The method of claim 1, wherein a list of changes in a replication stream further comprises: identifying, by one or more computer processors, a first sequence of changes in the list of changes; determining, by one or more computer processors, if a total number of changes in the sequence of changes in the list of changes could be reduced in a new sequence of changes by fewer than the total number of changes to result in a same outcome of changes; and creating, by one or more computer processors, a new hint that matches the new sequence of changes.
25
The computer system of claim 24, wherein, the 

The method of claim 7, wherein, the created hint comprises a new 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 10-12, 14, 18-20 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (U.S. Pub. No. 2012/0136827), in view of Joseph (U.S. Pub. No. 2012/0072470) in view of Yim et al. (2008/0016300 A1), and further in view of Yildiz (US Pub. No. 2010/0146245 A1) and Karmarkar (US 7,809,691).
As to claim 10, Wang teaches a computer program product for analyzing change stream data ([0017] teaches computer readable media implemented in the server, [0027] discloses that the file system driver of the server analyzes changes related to data), the computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media ([0017] teaches computer readable media implemented in the server that enables functioning as described in subsequent paragraphs), the program instructions comprising:
program instructions to identify a list of changes in a replication stream ([0029] discloses "Change manager 124 may periodically (e.g., every 3 seconds) receive the journal events from the raw journal in memory 110 for consolidation."  The journal events are interpreted as replication stream containing list of changes that are being periodically updated.  Further, [0029] teaches "For certain event sets, like a set of events including multiple WRITE events, each including 
program instructions to determine whether one or more changes in the list of changes matches criteria for a hint ([0029] teaches "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the replica server 106."  The existence of the multiple WRITE events as a condition for consolidation is interpreted as a criteria for a hint.  [0029] provides an example of a consolidated data change range where a WRITE (3, 10) event is generated by the consolidation of WRITE (3,7) and WRITE (4,10) events.  The hint is interpreted as the consolidated event set in the form of WRITE (3,10). This teaches determining if one or more changes matches the criteria for a hint.) by determining a repeatable access pattern, stored as a trigger for the hint, occurred for the one or more changes in the list of changes ([0029] teaches that the journal events are received "from the raw journal in memory 110 for consolidation … For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the replica server 106."  Multiple WRITE events are recognized as a repeatable access pattern, because a "write" is an access and multiple events form a repeated pattern.  The multiple events, which act to trigger the consolidation, are stored in the memory of the raw journal.  The set of multiple WRITE events is recognized as a list of changes.); and 
program instructions to, responsive to a determination that the repeatable access pattern occurred for the one or more changes in the list of changes, insert the hint into the list of changes ([0029] teaches "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the replica server 106."  [0029] provides an example of a consolidated data change range where a WRITE (3, 10) event is generated by the consolidation of WRITE (3,7) and WRITE (4,10) events.

[0034] teaches "The consolidated events may be stored back in memory 110 until the time of replication, whereupon they are transferred to auxiliary storage 112 for transmission to replica server 106."  This teaches that the consolidated event is placed in the memory 110.  The memory 110 holds the journal events of the raw journal.  The storing of the consolidated event in memory teaches inserting a hint (the consolidated event) into a list of changes (the journal events in memory, See [0027]) prior to a first change of the one or more changes that triggers a match in the criteria ([0029] teaches "To reduce or remove redundancy among the already-recorded events or events being recorded in the real time by FSD module 122, change manager 124 may consolidate the events in memory 110. The consolidated events thus obtained from change manager 124 may be transferred to memory 110 or auxiliary storage 112 before sending out to replica server 106."  The hint (consolidated event) is "prior to" a first change, because the first write event no longer exists in memory 110 and is therefore never written to the replica server.  It has been replaced by the consolidated WRITE, which is the hint, before being sent to the replica server.  Nonetheless, the claim does not require that the first change is actually written.  Alternatively or additionally, Examiner further notes that "a first change" can be interpreted as the implementation/result of the "one or more changes."  As [0029] teaches, the consolidated event is stored in the FSD module 122 of the master server 102 (See FIG. 1).  The consolidated event is inserted prior to any implementation of the one or more changes (e.g. WRITE (3,7) and WRITE (4, 10)), because the one or more changes are replaced by the consolidated event prior to implementation on the replica server 106.). 
	Wang teaches inserting the hint into the list of changes includes determining the hint ([0034] teaches "The consolidated events may be stored back in memory 110 until the time of replication, whereupon they are transferred to auxiliary storage 112 for transmission to replica server 106."  This teaches that the consolidated event is placed in the memory 110.  The memory 110 holds the journal events of the raw journal.  The storing of the consolidated event in memory teaches inserting a hint (the consolidated event) into a list of changes (the journal events in memory, See [0027].  This teaches determining the hint because the hint is further prepared for the implementation by storing the hint in memory.) and a repeatable access pattern (multiple WRITE event sets as set forth in [0029]).
a fixed set of update, insert and delete operations applied to a fixed set of tables and wherein the hint reduces an amount of lag time, includes a relative table load, and ties one or more tables to one or more apply threads, and wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads;
program instructions to determine whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database; and 
program instructions to, responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, insert the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database.
However, Joseph teaches a fixed set of update, insert and delete operations applied to a fixed set of tables ([0018] teaches "Multiple insert/update/delete statements from one or more database applications are combined. The combined statements are committed to the backend database using a batch mode transaction. This teaches the consolidation of multiple update, insert and delete statements, and the committing of the statements.  As set forth in [0049], "a collection of prepared batch update statements keyed with the SQL statement associated with the respective record(s) for which a batch update to persistent storage is to be performed."  This teaches that a batch update is performed on multiple records, each record is interpreted as a table.)
Wang and Joseph are combinable because they are directed toward database modification (Wang [0006], Joseph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Joseph at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to reduce database errors (Joseph [0091]).
wherein the hint reduces an amount of lag time, includes a relative table load, and ties one or more tables to one or more apply threads, and wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads;
program instructions to determine whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database; and 
program instructions to, responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, insert the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database.
	However, Yim teaches wherein the hint reduces the amount of lag time ([0017] teaches using "write concurrency grouping or groups to provide writes at the secondary site that have the same combinations of possible states that a set of concurrent writes can produce on the primary site with reduced lags or delays in performing such backup writes such that the target or backup volumes better replicate those on the primary site or system."  This teaches using a concurrency grouping (hint) to reduce the amount of lag at a target.) 
Wang, as modified, and Yim are combinable because they are directed toward database replication (Wang [0006], Yim [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Yim at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more quickly replicate data (Yim [0008]).
Wang, as modified, teaches a hint ([0029] teaches an event).  Wang, as modified, does not expressly teach that the hint includes a relative table load and ties one or more tables to one or more apply threads, and wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads;
program instructions to determine whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database; and 
program instructions to, responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, insert the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database.
However, Yildiz teaches a relative table load ([0030] teaches "load balancing is achieved by: (1) Allowing threads to steal indices from each other (e.g., from the public range 408 of a given index subset 400."  The index is a table.  By allowing a thread to steal indices from another thread, a relative load is established from one thread to another.) and ties one or more tables to one or more apply threads ([0030] teaches "load balancing is achieved by: (1) Allowing threads to steal indices from each other (e.g., from the public range 408 of a given index subset 400."  A plurality of indices is recognized as a table.  A thread that steals these plurality of indices is recognized as a thread being tied to the table.), wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads ([0030] teaches "load balancing is achieved by: (1) Allowing threads to steal indices from each other (e.g., from the public range 408 of a given index subset 400."  A plurality of indices is recognized as a table.  A thread that steals these plurality of indices to achieve load balancing is recognized as a thread that receives at least one table (the stolen indices) balance relative table load between threads.).
Wang, as modified, and Yildiz are combinable because they are directed toward database management (Wang [0006], Yildiz [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to receive a number of tables at the apply thread to balance the relative table load as taught by Yildiz with a reasonable expectation of success.  The motivation for balancing the table load would allow for a user of Wang, as modified, to embodiment to cause the entire range of indices to be processed in an efficient manner (Yildiz [0023]).
program instructions to determine whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database; and 
program instructions to, responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, insert the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database.
	However, Karmarker teaches program instructions to determine whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database (col. 11, lines 32-50 teaches "The method begins at 510, where backup of the primary storage device is initiated. Performing the backup involves copying all of the information stored on the primary storage device to a backup storage device. The copying can be performed at the device level by copying extents or at the file level by copying files or portion of files (e.g., file blocks). When the backup is initiated, the primary site can also send information, which identifies the time at which the backup of the primary storage device begins, to the secondary site. Alternatively, a marker indicating the start of a backup can be inserted into a replication stream, allowing incremental changes being replicated to the secondary site to be identified as occurring either before or after the backup started based on whether those incremental changes are received at the secondary site before or after the marker."	The primary storage device (first database) is incrementally backed up to the backup storage device (second database).  Examiner is interpreting the backup storage device to have less changes than the primary storage device, because the incremental changes in the primary storage device are not yet residing on the secondary storage device.  The backup of these changes results in a same outcome between devices, because all the information stored on the primary device is backed up, including the incremental changes.); and 
program instructions to, responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, insert the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database (col. 11, lines 32-50 teaches "The method begins at 510, where backup of the primary storage device is initiated. Performing the backup involves copying all of the information stored on the primary storage device to a backup storage device. The copying can be performed at the device level by copying extents or at the file level by copying files or portion of files (e.g., file blocks). When the backup is initiated, the primary site can also send information, which identifies the time at which the backup of the primary storage device begins, to the secondary site. Alternatively, a marker indicating the start of a backup can be inserted into a replication stream, allowing incremental changes being replicated to the secondary site to be identified as occurring either before or after the backup started based on whether those incremental changes are received at the secondary site before or after the marker."  
Starting an incremental backup is interpreted to include a determination that the changes on the primary database are not included on the backup database. The same outcome would exist on the backup database because all data is backed up.  The marker (hint) indicating a start of the backup is inserted in the replication stream before the backup, and this marker allows incremental changes to be identified ("inserting the hint prior to a first change in a pattern of changes in the replication stream indicating the one or more changes should be implemented on the second database.)
Wang, as modified, and Karmarkar are combinable because they are directed toward database management (Wang [0006], Karmarkar col. 1, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to receive a number of tables at the apply thread to balance the relative table load as taught by Karmarkar with a reasonable expectation of success.  The motivation for balancing the table load would allow for a user of Wang, as modified, to embodiment to reduce replication delay (Karmarkar col. 2, lines 44-50).

As to claim 11, Wang teaches program instructions to identify a list of changes occurring on the first database ([0027] teaches that changes to the master server 102 are stored , wherein the list of changes in the first database are sent to the second database ([0015] teaches "Such data items may include one or more data files or one or more directories or other data items stored in one or more volumes of a storage of master server 102, and may be sent to replica server 106 for replication."  Further, [0029] teaches consolidating changes before sending to a replica server.). 

As to claim 12, Wang teaches wherein program instructions to determine whether one or more changes in the list of changes matches a criteria for a hint comprises program instructions to: identify criteria of one or more preset hints ([0029] teaches that the change manager consolidates certain event sets, such as a set of multiple WRITE events.  The requirement for multiple WRITE events for consolidation is a criteria for the hint (the consolidation).  The consolidation is performed for a certain set such as multiple WRITE events, so the criteria (the occurrence of multiple events) is identified.); review the list of changes in a replication stream ([0029] teaches that the change manager 124 receives the journal events from memory 110 for consolidation.  The received events of the journal memory are then reviewed for consolidation because only certain event sets are consolidated:  "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range."); and determine if the identified criteria of the one or more preset hints matches the reviewed list of changes in a replication stream (([0029] teaches that the change manager 124 receives the journal events from memory 110 for consolidation. [0029] further teaches that "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range."  This passage teaches that the change manager reviews the events to determine if more than one WRITE events are present.  The existence of multiple WRITE events is a criteria for consolidation.  Once certain event sets are determined (multiple WRITE events), a consolidation is performed.).
Page 2 of 6Docket No. CA920150157US1 Application No. 15/090,634 	
As to claim 14, Wang teaches a hint comprises an instruction for reducing the amount of changes needed in a second database to match changes made to a first database ([0015] teaches "The events may be consolidated and sent to replica server 106 … This mechanism (consolidation of recorded events) of using recorded events to update replicated data may reduce data redundancy in the replication process.  Further, [0029] teaches "the events recorded by FSD . 
Page 3 of 6Docket No. CA920150157US1 Application No. 15/090,634 
As to claim 18, Wang teaches a computer system for analyzing change stream data, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors ([0017] teaches computer readable media implemented in the server, [0027] discloses that the file system driver of the server analyzes changes related to data.  [0018] includes a server with a processor.), the program instructions comprising: 
program instructions to identify a list of changes in a replication stream ([0029] discloses "Change manager 124 may periodically (e.g., every 3 seconds) receive the journal events from the raw journal in memory 110 for consolidation."  The journal events are interpreted as replication stream containing list of changes that are being periodically updated.  Further, [0029] teaches "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the replica server 106."  The identification of the events teaches identification of a list of changes in the stream.); 
program instructions to identify a list of changes in a replication stream ([0029] discloses "Change manager 124 may periodically (e.g., every 3 seconds) receive the journal events from the raw journal in memory 110 for consolidation."  The journal events are interpreted as replication stream containing list of changes that are being periodically updated.  Further, [0029] teaches "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the 
program instructions to determine whether one or more changes in the list of changes matches criteria for a hint ([0029] teaches "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the replica server 106."  The existence of the multiple WRITE events as a condition for consolidation is interpreted as a criteria for a hint.  [0029] provides an example of a consolidated data change range where a WRITE (3, 10) event is generated by the consolidation of WRITE (3,7) and WRITE (4,10) events.  The hint is interpreted as the consolidated event set in the form of WRITE (3,10). This teaches determining if one or more changes matches the criteria for a hint.) by determining a repeatable access pattern, stored as a trigger for the hint, occurred for the one or more changes in the list of changes ([0029] teaches that the journal events are received "from the raw journal in memory 110 for consolidation … For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range from all the WRITE events and generate a consolidated data change range to be eventually sent to the replica server 106."  Multiple WRITE events are recognized as a repeatable access pattern, because a "write" is an access and multiple events form a repeated pattern.  The multiple events, which act to trigger the consolidation, are stored in the memory of the raw journal.  The set of multiple WRITE events is recognized as a list of changes.); and 
in response to determining that one or more of the changes in the list of changes matches the criteria for the hint ([0029] teaches that when multiple WRITE events are received, a consolidation is performed on the multiple WRITE events (e.g. WRITE (3,7) and WRITE (4, 10)) to generate a single WRITE event (WRITE (3,10)).  The criteria for a hint is the occurrence of the multiple write events.  A consolidation of the multiple WRITE events is then performed to generate the hint (e.g. the consolidated WRITE event).), program instructions to insert the hint into the list of changes ([0034] teaches "The consolidated events may be stored back in memory 110 until the time of replication, whereupon they are transferred to auxiliary storage 112 for transmission to replica server 106."  This teaches that the consolidated event is placed in the memory 110.  The memory 110 holds the journal events of the raw journal.  The storing of the consolidated event in memory teaches inserting a hint (the consolidated event) into a list of changes (the journal events in prior to a first change of the one or more changes that triggers a match in the criteria ([0029] teaches "To reduce or remove redundancy among the already-recorded events or events being recorded in the real time by FSD module 122, change manager 124 may consolidate the events in memory 110. The consolidated events thus obtained from change manager 124 may be transferred to memory 110 or auxiliary storage 112 before sending out to replica server 106."  The hint (consolidated event) is "prior to" a first change, because the first write event no longer exists in memory 110 and is therefore never written to the replica server.  It has been replaced by the consolidated WRITE, which is the hint, before being sent to the replica server.  Nonetheless, the claim does not require that the first change is actually written.  Alternatively or additionally, Examiner further notes that "a first change" can be interpreted as the implementation/result of the "one or more changes."  As [0029] teaches, the consolidated event is stored in the FSD module 122 of the master server 102 (See FIG. 1).  The consolidated event is inserted prior to any implementation of the one or more changes (e.g. WRITE (3,7) and WRITE (4, 10)), because the one or more changes are replaced by the consolidated event prior to implementation on the replica server 106.). 
	Wang teaches inserting the hint into the list of changes includes determining the hint ([0034] teaches "The consolidated events may be stored back in memory 110 until the time of replication, whereupon they are transferred to auxiliary storage 112 for transmission to replica server 106."  This teaches that the consolidated event is placed in the memory 110.  The memory 110 holds the journal events of the raw journal.  The storing of the consolidated event in memory teaches inserting a hint (the consolidated event) into a list of changes (the journal events in memory, See [0027].  This teaches determining the hint because the hint is further prepared for the implementation by storing the hint in memory.).
Wang does not expressly disclose that the repeatable access pattern includes a fixed set of update, insert and delete operations applied to a fixed set of tables and wherein the hint reduces an amount of lag time, includes a relative table load, and ties one or more tables to one or more apply threads, and wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads;
program instructions to determine whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database; and 
program instructions to, responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, insert the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database.
However, Joseph teaches a fixed set of update, insert and delete operations applied to a fixed set of tables ([0018] teaches "Multiple insert/update/delete statements from one or more database applications are combined. The combined statements are committed to the backend database using a batch mode transaction. This teaches the consolidation of multiple update, insert and delete statements, and the committing of the statements.  As set forth in [0049], "a collection of prepared batch update statements keyed with the SQL statement associated with the respective record(s) for which a batch update to persistent storage is to be performed."  This teaches that a batch update is performed on multiple records, each record is interpreted as a table.)
Wang and Joseph are combinable because they are directed toward database modification (Wang [0006], Joseph [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Joseph at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to reduce database errors (Joseph [0091]).
Wang, as modified, does not expressly disclose wherein the hint reduces an amount of lag time, includes a relative table load, and ties one or more tables to one or more apply threads, and wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads;
program instructions to determine whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database; and 
program instructions to, responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, insert the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database.
	However, Yim teaches wherein the hint reduces the amount of lag time ([0017] teaches using "write concurrency grouping or groups to provide writes at the secondary site that have the same combinations of possible states that a set of concurrent writes can produce on the primary site with reduced lags or delays in performing such backup writes such that the target or backup volumes better replicate those on the primary site or system."  This teaches using a concurrency grouping (hint) to reduce the amount of lag at a target.) 
Wang, as modified, and Yim are combinable because they are directed toward database replication (Wang [0006], Yim [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Yim at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more quickly replicate data (Yim [0008]).
Wang, as modified, teaches a hint ([0029] teaches an event).  Wang, as modified, does not expressly teach that the hint includes a relative table load and ties one or more tables to one or more apply threads, and wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads;
program instructions to determine whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database; and 
program instructions to, responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, insert the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database.
However, Yildiz teaches a relative table load ([0030] teaches "load balancing is achieved by: (1) Allowing threads to steal indices from each other (e.g., from the public range 408 of a given index subset 400."  The index is a table.  By allowing a thread to steal indices from another thread, a relative load is established from one thread to another.) and ties one or more tables to one or more apply threads ([0030] teaches "load balancing is achieved by: (1) Allowing threads to steal indices from each other (e.g., from the public range 408 of a given index subset 400."  A plurality of indices is recognized as a table.  A thread that steals these plurality of indices is recognized as a thread being tied to the table.), wherein each of the one or more apply threads receives a number of the one or more tables to balance the relative table load across the one or more apply threads ([0030] teaches "load balancing is achieved by: (1) Allowing threads to steal indices from each other (e.g., from the public range 408 of a given index subset 400."  A plurality of indices is recognized as a table.  A thread that steals these plurality of indices to achieve load balancing is recognized as a thread that receives at least one table (the stolen indices) balance relative table load between threads.).
Wang, as modified, and Yildiz are combinable because they are directed toward database management (Wang [0006], Yildiz [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to receive a number of tables at the apply thread to balance the relative table load as taught by Yildiz with a reasonable expectation of success.  The motivation for balancing the table load would allow for a user of Wang, as modified, to embodiment to cause the entire range of indices to be processed in an efficient manner (Yildiz [0023]).
Wang, as modified, does not expressly disclose program instructions to determine whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database; and 
program instructions to, responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, insert the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database.
	However, Karmarker teaches program instructions to determine whether one or more changes on a second database, wherein the one or more changes on the second database is less than a total number of changes to a first database, can be implemented to create a same outcome on the second database as an outcome of the total number of changes on the first database (col. 11, lines 32-50 teaches "The method begins at 510, where backup of the primary storage device is initiated. Performing the backup involves copying all of the information stored on the primary storage device to a backup storage device. The copying can be performed at the device level by copying extents or at the file level by copying files or portion of files (e.g., file blocks). When the backup is initiated, the primary site can also send information, which identifies the time at which the backup of the primary storage device begins, to the secondary site. Alternatively, a marker indicating the start of a backup can be inserted into a replication stream, allowing incremental changes being replicated to the secondary site to be identified as occurring either before or after the backup started based on whether those incremental changes are received at the secondary site before or after the marker."	The primary storage device (first database) is incrementally backed up to the backup storage device (second database).  Examiner is interpreting the backup storage device to have less changes than the primary storage device, because the incremental changes in the primary storage device are not yet residing on the secondary storage device.  The backup of these changes results in a same outcome between devices, because all the information stored on the primary device is backed up, including the incremental changes.); and 
program instructions to, responsive to a determination that the one or more changes to the second database is less than the total number of changes to the first database and creates the same outcome on the second database as the outcome of the total number of changes on the first database, insert the hint prior to a first change in a pattern of changes in the replication stream indicating the determined one or more changes should be implemented on the second database (col. 11, lines 32-50 teaches "The method begins at 510, where backup of the primary storage device is initiated. Performing the backup involves copying all of the information stored on the primary storage device to a backup storage device. The copying can be performed at the device level by copying extents or at the file level by copying files or portion of files (e.g., file blocks). When the backup is initiated, the primary site can also send information, 
Starting an incremental backup is interpreted to include a determination that the changes on the primary database are not included on the backup database. The same outcome would exist on the backup database because all data is backed up.  The marker (hint) indicating a start of the backup is inserted in the replication stream before the backup, and this marker allows incremental changes to be identified ("inserting the hint prior to a first change in a pattern of changes in the replication stream indicating the one or more changes should be implemented on the second database.)
Wang, as modified, and Karmarkar are combinable because they are directed toward database management (Wang [0006], Karmarkar col. 1, lines 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to receive a number of tables at the apply thread to balance the relative table load as taught by Karmarkar with a reasonable expectation of success.  The motivation for balancing the table load would allow for a user of Wang, as modified, to embodiment to reduce replication delay (Karmarkar col. 2, lines 44-50).

As to claim 19, Wang teaches wherein program instructions to identify a list of changes occurring on the first database ([0027] teaches that changes to the master server 102 are stored in a raw journal), wherein the list of changes in the first database are sent to the second database ([0015] teaches "Such data items may include one or more data files or one or more directories or other data items stored in one or more volumes of a storage of master server 102, and may be sent to replica server 106 for replication."  Further, [0029] teaches consolidating changes before sending to a replica server.). 
	
As to claim 20, Wang teaches the computer system of claim 18, wherein program instructions to determine whether one or more changes in the list of changes matches a criteria for a hint comprises program instructions to: identify … of one or more preset hints ([0029] teaches that the change manager consolidates certain event sets, such as a set of multiple review the list of changes in a replication stream ([0029] teaches that the change manager 124 receives the journal events from memory 110 for consolidation.  The received events of the journal memory are then reviewed for consolidation because only certain event sets are consolidated:  "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range."); and determine if the identified criteria of the one or more preset hints matches the reviewed list of changes in a replication stream (([0029] teaches that the change manager 124 receives the journal events from memory 110 for consolidation. [0029] further teaches that "For certain event sets, like a set of events including multiple WRITE events, each including its respective data change range, change manager 124 may consolidate the data change range."  This passage teaches that the change manager reviews the events to determine if more than one WRITE events are present.  The existence of multiple WRITE events is a criteria for consolidation.  Once certain event sets are determined (multiple WRITE events), a consolidation is performed.).

As to claim 22, Wang teaches the computer system of claim 19, wherein a hint comprises an instruction for reducing the amount of changes needed in a second database to match changes made to a first database ([0015] teaches "The events may be consolidated and sent to replica server 106 … This mechanism (consolidation of recorded events) of using recorded events to update replicated data may reduce data redundancy in the replication process.  Further, [0029] teaches "the events recorded by FSD module 122 may be redundant or become redundant after a period of time during the operation of master server 102. To reduce or remove redundancy among the already-recorded events or events being recorded in the real time by FSD module 122, change manager 124 may consolidate the events in memory 110. "A consolidation is a hint that reduces the events recorded in the replica server (second database).  These events are from a master server (first database): [0015] teaches "Such data items may include one or more data files or one or more directories or other data items stored in one or more volumes of a storage of master server 102, and may be sent to replica server 106 for replication.").

s 13, 15, 21 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Joseph, Yim, Yildiz, Karmarkar and further in view of Tran (US Pub. No. 2015/0032695 A1).
As to claim 13, Wang, as modified, does not expressly teach wherein criteria for a hint comprises one or more specific changes in the list of changes that occur in a specific sequence.
However, Tran teaches: 
 wherein criteria for a hint comprises one or more specific changes in the list of changes that occur in a specific sequence ([0095] teaches change records sharing operation types are grouped unless a division based on dependency data.  A division based on dependency data prohibits grouping of records.  The division of dependency data among change records is a criteria that requires a specific sequence, in this case, no division of dependency for grouping.  The grouping is interpreted as a hint.). 
Wang, as modified, and Tran are combinable because they are directed toward database replication (Wang [0006], Tran [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Tran at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Tran [0041]).

As to claim 15, Wang, as modified, does not expressly teach identify a pattern of changes in the identified list of changes; and determine if the pattern of changes matches the criteria for one or more preset hints.
However, Tran teaches identify a pattern of changes in the identified list of changes ([0095] teaches that an ordered grouping of change records is determined for a batch, and that the ordered grouping may be based on an operation type of each change record.  The operation type, which the order grouping is based on, is interpreted as a pattern of changes in the list of changes.); and determine if the pattern of changes matches the criteria for one or more preset hints ([0096] discloses generating a reordered batch.  [0095] teaches that the change records sharing operation types are grouped unless a division is identified.  By grouping based on operation type, a determination is made that the pattern matches a grouping for a batch.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Tran at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Tran [0041]).

As to claim 21, Wang, as modified, does not expressly teach wherein criteria for a hint comprises one or more specific changes in the list of changes that occur in a specific sequence.
However, Tran teaches 
wherein criteria for a hint comprises one or more specific changes in the list of changes that occur in a specific sequence ([0095] teaches change records sharing operation types are grouped unless a division based on dependency data.  A division based on dependency data prohibits grouping of records.  The division of dependency data among change records is a criteria that requires a specific sequence, in this case, no division of dependency for grouping.  The grouping is interpreted as a hint.).
Wang, as modified, and Tran are combinable because they are directed toward database replication (Wang [0006], Tran [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Tran at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Tran [0041]).

As to claim 23, Wang, as modified, does not expressly teach identify a pattern of changes in the identified list of changes; and determine if the pattern of changes matches the criteria for one or more preset hints.
However, Tran teaches 
identify a pattern of changes in the identified list of changes ([0095] teaches that an ordered grouping of change records is determined for a batch, and that the ordered grouping may be ; and determine if the pattern of changes matches the criteria for one or more preset hints ([0096] discloses generating a reordered batch.  [0095] teaches that the change records sharing operation types are grouped unless a division is identified.  By grouping based on operation type, a determination is made that the pattern matches a grouping for a batch.)
Wang, as modified, and Tran are combinable because they are directed toward database replication (Wang [0006], Tran [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Tran at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Tran [0041]).

Claims 16 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Joseph, Yim, Yildiz, Karmarkar and further in view of Shang (US Pub. No. 2015/0347551 A1).
As to claim 16, Wang does not expressly teach wherein a list of changes in a replication stream further comprises program instructions to: identify a first sequence of changes in the list of changes; determine if the total number of changes in the sequence of changes in the list of changes could be reduced in a new sequence of changes by fewer than the total number of changes to result in the same outcome of changes; and create a new hint that matches the new sequence of changes.
However, Shang teaches:
wherein a list of changes in a replication stream further comprises program instructions to: identify a first sequence of changes in the list of changes ([0014] teaches that changes to a source database are sent to a replication server 106, and "a transaction manager 109 that is part of the replication server 106 can read a transaction log generated at the primary database and can compile the transaction log into a net-change database 111. The net-change database 111 is the product of the transaction manager 109 compiling the transaction log into net-changes."  [0017] teaches "the replication server 106 uses parameters to determine when to start and stop transaction grouping… the parameter can be used to specify when replication should finish a current transaction ; determine if the total number of changes in the sequence of changes in the list of changes could be reduced in a new sequence of changes by fewer than the total number of changes to result in the same outcome of changes (Further, [0018] teaches "At block 214, the replication server (e.g., the transaction manager 109 in replication server 106 of FIG. 1) further compiles a transaction and converts log order row changes to net-row changes….net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence."  As shown in [0075], the Update A set c1=1, c2=2 where k1=10  command is the result of a compilation on the commands listed in  [0063] – [0065].   The Update A set listed in paragraph [0075] is retained (the new sequence of changes) is a fewer number of changes than the Insert A value commands listed in [0063] – [0065] (the total number of changes in the sequence of changes).  This command in [0075] is the final update command; thus, only the final update command is retained instead of the previous update commands, which will be overwritten by the final update command.  The keeping of the final update command in [0075] results in a fewer number of Update commands in the compiled set detailed at [0072].  The outcome is the same, since an update results in an overwrite of previous updates.); and create a new hint that matches the new sequence of changes ([0023] teaches bulk application of the net-change database occurs (block 218) to the target database 107.  Specifically, [0079] shows application to a target database that results in a replication of the original log sequence; this involves applying the Update A set as shown in [0085].  The Update A set of [0085] is the hint, and the hint matches the new sequence of changes as shown in [0075].). 
Wang, as modified, and Shang are combinable because they are directed toward database replication (Wang [0006], Shang [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Shang at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Shang [0001]).

identify a first sequence of changes in the list of changes; determine if the total number of changes in the sequence of changes in the list of changes could be reduced in a new sequence of changes by fewer than the total number of changes to result in the same outcome of changes; and create a new hint that matches the new sequence of changes.
However, Shang teaches:
wherein a list of changes in a replication stream further comprises program instructions to: identify a first sequence of changes in the list of changes ([0014] teaches that changes to a source database are sent to a replication server 106, and "a transaction manager 109 that is part of the replication server 106 can read a transaction log generated at the primary database and can compile the transaction log into a net-change database 111. The net-change database 111 is the product of the transaction manager 109 compiling the transaction log into net-changes."  [0017] teaches "the replication server 106 uses parameters to determine when to start and stop transaction grouping… the parameter can be used to specify when replication should finish a current transaction grouping and start a new group, for example, 100,000 transactions."  This teaches the identification of 10,000 transactions (first sequence of changes) in a transaction log (list of changes)); determine if the total number of changes in the sequence of changes in the list of changes could be reduced in a new sequence of changes by fewer than the total number of changes to result in the same outcome of changes (Further, [0018] teaches "At block 214, the replication server (e.g., the transaction manager 109 in replication server 106 of FIG. 1) further compiles a transaction and converts log order row changes to net-row changes….net row changes are saved in a net-change database 111, which can include mixed commands, some compiled and stored into tables, namely, an insert table, update table, and delete table, and some non-compiled and stored in log sequence."  As shown in [0075], the Update A set c1=1, c2=2 where k1=10  command is the result of a compilation on the commands listed in  [0063] – [0065].   The Update A set listed in paragraph [0075] is retained (the new sequence of changes) is a fewer number of changes than the Insert A value commands listed in [0063] – [0065] (the total number of changes in the sequence of changes).  This command in [0075] is the final update command; thus, only the final update command is retained instead of the previous update commands, which will be overwritten by the final update command.  The keeping of the final update command in [0075] results in a fewer number of Update commands in the compiled set detailed at [0072].  The outcome is the same, since an update results ; and create a new hint that matches the new sequence of changes ([0023] teaches bulk application of the net-change database occurs (block 218) to the target database 107.  Specifically, [0079] shows application to a target database that results in a replication of the original log sequence; this involves applying the Update A set as shown in [0085].  The Update A set of [0085] is the hint, and the hint matches the new sequence of changes as shown in [0075].). 
Wang, as modified, and Shang are combinable because they are directed toward database replication (Wang [0006], Shang [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Shang at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Shang [0001]).

Claims 17 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang in view of Joseph, Yim, Yildiz, Karmarkar, Shang, and further in view of Tran.
As to claim 17, Wang, as modified, does not expressly wherein, the created hint comprises a new sequence of changes.  
However, Shang teaches wherein, the created hint comprises a new sequence of changes (Shang [0023] teaches bulk application of the net-change database occurs (block 218) to the target database 107.  Specifically, [0079] shows application to a target database that results in a replication of the original log sequence; this involves applying the Update A set as shown in [0085].  The Update A set of [0085] is the hint, and the hint matches the new sequence of changes as shown in [0075].  The new sequence is a different sequence than the sequence before compilation, which resulted in a sequence comprising the three updates of [0063]-[0065].) 
Wang, as modified, and Shang are combinable because they are directed toward database replication (Wang [0006], Shang [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Shang at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Shang [0001]).
a criteria for the created new hint is the first sequence of changes in the list of changes.
However, Tran teaches 
and a criteria for the created new hint is the first sequence of changes in the list of changes ([0095] teaches generating an ordered group of change records.  The ordered group is based on an operation type.  Accordingly, the first change record is placed in the ordered group based on the criteria established by the operation type.). 
Wang, as modified, and Tran are combinable because they are directed toward database replication (Wang [0006], Tran [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Tran at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Tran [0041]).

As to claim 25, Wang, as modified, does not expressly teach
wherein, the created hint comprises a new sequence of changes.  
However, Shang teaches wherein, the created hint comprises a new sequence of changes (Shang [0023] teaches bulk application of the net-change database occurs (block 218) to the target database 107.  Specifically, [0079] shows application to a target database that results in a replication of the original log sequence; this involves applying the Update A set as shown in [0085].  The Update A set of [0085] is the hint, and the hint matches the new sequence of changes as shown in [0075].  The new sequence is a different sequence than the sequence before compilation, which resulted in a sequence comprising the three updates of [0063]-[0065].) 
Wang, as modified, and Shang are combinable because they are directed toward database replication (Wang [0006], Shang [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Shang at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Shang [0001]).
a criteria for the created new hint is the first sequence of changes in the list of changes.
However, Tran teaches 
and a criteria for the created new hint is the first sequence of changes in the list of changes ([0095] teaches generating an ordered group of change records.  The ordered group is based on an operation type.  Accordingly, the first change record is placed in the ordered group based on the criteria established by the operation type.). 
Wang, as modified, and Tran are combinable because they are directed toward database replication (Wang [0006], Tran [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the system as taught by Wang, to incorporate the above limitations as taught by Tran at the above citations.
The suggestion/motivation for doing so would have been to allow a user of Wang to more efficiently replicate data (Tran [0041]).

Response to Arguments
Regarding the rejection under Section 103, Applicant's arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196.  The examiner can normally be reached on Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID M NAFZIGER/Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169